DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 01 March 2021 containing remarks and amendments to the claims.
Claims 1-14 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen (US 2010/0273900) in view of Hoek (WO 2014/095814, already of reference on IDS), Hemmings (US 2016/0168486), and Toledano (EP 3040403, already of reference on IDS).
Regarding claims 1 and 7, Jacobsen teaches providing a volume of fischer tropsch product stream [0068], separating the volume of fischer tropsch product stream into a first gaseous hydrocarbon and a first liquid hydrocarbon stream [0068]; cooling and separating the first gaseous hydrocarbon stream to obtain additional condensate streams and mixtures thereof [0071].
Jacobsen does not explicitly (1) further fractionation to recover fractions including C5-C9, C10 to C35, C10-C18, and C19-C35 fractions (2) hydrogenation of the C10-18 fraction and separation of products.
Regarding (1), Hoek teaches separating fischer tropsch products into various fractions including c9-13, c14-20, c5-c8, and c20+ (see figure and abstract).  Hemmings teaches separating fischer tropsch products is well known in the art and can include c5-c12, c9-25, c20+, etc [0013].  Hemmings teaches that it known in the art to be able to cut narrower distillation range products according to the needed fractions [0013].
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed further fractionation as disclosed by Hoek, and adjusted the fractionation zones in order to obtain narrow boiling range fractions according to desired use, as disclosed by Hemmings.  It is not seen where such a modification would result in any new or unexpected results.
Regarding (2), Toledano teaches C10-C17 streams obtained from fischer tropsh reactions are fed to hydrogenation to obtain more desirable hydrogenated paraffins in the range of c10-c17 [0022-0024].
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the Toledano hydrogenation step, in order to obtain the more desirable products.  Examiner further notes that Hoek teaches separation of finished products into various fractions including c9-c13 and c14-c20 (see figure).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Hoek fractionation, in order to obtain the desired products.  
Regarding the newly amended limitations about the second liquid being heavier than the third liquid stream, Examiner notes that the fractionation disclosed by the prior art would necessarily result in fractions having heavier and lighter carbon numbers.  Further, it appears that Applicant is attempting to split the fractionation into multiple steps.  In this regard, Examiner considers splitting of one step into two, when the result is the same to be prima facie obvious, as it appears that the splitting still results in the same product fractions.  It is not seen where Applicant has distinguished the process steps in this regard.
Regarding claims 2 and 11, Jacobsen teaches fractionation temperature of 180-260°C and 20-30 bars [0067], which reads on the claimed range.
Regarding claim 3, Examiner notes that the previous combination teaches the separation steps as discussed above.  Further, distillation is well-known in the art, and it would have been obvious to the person having ordinary skill in the art to have selected appropriate conditions in order to obtain the desired product fractions.
Regarding claim 4, it appears that applicant is splitting one step into two equivalent duplicate steps.  In this regard, Examiner considers splitting of one step into two, when the result is the same to be prima facie obvious.
Regarding claims 5-6 and 12
Regarding claims 8-10 and 14, the previous combination teaches the same process steps applied to the same feeds, as discussed with respect to the claims above.
Therefore, it is expected that the same products having the same properties and the same percentages of the same components would result.  It is not seen where Applicant has distinguished the process steps claimed in this regard.
Response to Arguments
Applicant's arguments filed 01 March 2021 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
Jacobsen does not disclose the claimed distillation steps.  Jacobsen only teaches a single condensate stream.  The additional references do not cure this deficiency.
Regarding Applicant’s first argument, Examiner notes that the rejection is not based on Jacobsen alone.  Hoek, Hemmings, and Toledano have been provided to show that it is well known in the art to fractionate fischer-tropsch products into various fractions.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE STEIN/               Primary Examiner, Art Unit 1771